DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10 and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Selinger et al. (hereinafter Selinger) (US 20190311201 A1).
As to claim 1, Selinger teaches a device comprising: 
an Al power controller [network hub 125] [0015: “Artificial Intelligence may be configured in the hub 125 to include a predictive model and object models”] configured to: 
receive application signature data from an application [motion monitoring application in the camera] executing on the device, the application signature data including media frame data generated by the application during a time interval [0017: “receiving from the camera 105 video frames 110 selected by the camera 105 as function of the configured visual field region of interest 120.”]; 
execute logic that compares the received application signature data to historical application signature data, the historical application signature data including media frame data generated by the application during one or more past execution instances of the application [0017: “determining a degree of confidence in a degree of interest in the received video frames 110 predicted by an artificial intelligence as a function of a predictive model, object models and their object types] [the predictive model us trained by using historical frame data”]; 
predicts a load transient of the application at a future point in time relative to the time interval based on the comparison [0017: “a test is performed by the processor 150 to determine if a visual field region of interest 120 should be selected based on the degree of interest in the received video frames 110 predicted by the artificial intelligence…Upon a determination by the processor 150 that a new visual filed region of interest 120 should be selected…”]; and 
dynamically adjusts a power control setting of the device in anticipation of the predicted load transient [0017: “the method continues at step 330 with the processor 150 automatically governing the camera 105 operating parameters based on the degree of interest calculated by the predictive model as a function of object models and their object types, and the video frames 110 received from the camera 105.] [i.e. entering camera to full-power mode, waking up the camera’s WiFi].
As to claim 3, Selinger teaches wherein the Al power controller is further configured to: identify a frame match between one or more frames of the media frame data included in the historical application signature data and one or more frames of the media frame data included in the received application signature data; determine a temporal position within one or more stored current/time profiles that corresponds to the identified one or more frames in the frame match; and predict the load transient of the application based on the determined temporal position and the stored current/time profiles for the application.
As to claims 8 and 10, they relate to method claims comprising the similar subject matter claimed in claims 1 and 3. Therefore, they are rejected under the same reasons applied to claims 1 and 3.
As to claim 15, it relates to computer-readable storage claims comprising the similar subject matter claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selinger et al. (hereinafter Selinger) (US 20190311201 A1), in view of Kalush et al. (hereinafter Kalush) (US 10387810 B1).
As to claim 2, Selinger does not teach wherein the historical application signature data includes profile data corresponding to one or more past execution instances of the application, the profile data including at least one of current/time profile data and voltage/time profile data.
Kalush teaches the historical application signature data includes profile data corresponding to one or more past execution instances of the application, the profile data including at least one of current/time profile data and voltage/time profile data [col. 10, lines 50-52: “The prediction process 256 is generally a process that computes predictions of future values of metric based on historical values of the metrics…”] [col. 4, lines 26-30: “In some cases , at least some of metrics may represent resources associated with a computing system, such as processor utilization or availability, memory utilization or availability, etc.”] [process utilization relates to power usage].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of including metrics in the historical data as suggested in Kalush into Selinger to perform the prediction. One having ordinary skill in the art would have been motivated to make such modification to establish criteria for predicting load of the application.
As to claim 9, it relates to method claims comprising the similar subject matter claimed in claim 2. Therefore, they are rejected under the same reasons applied to claim 2.
As to claim 16, it relates to computer-readable storage claims comprising the similar subject matter claimed in claim 2. Therefore, it is rejected under the same reasons applied to claim 2.
Claim(s) 4, 5, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selinger et al. (hereinafter Selinger) (US 20190311201 A1), in view of dos Santos Silva et al. (hereinafter dos Santos Silva) (US 20210036921 A1).
As to claim 4, Selinger does not teach wherein the Al power controller uses a recurrent neural network (RNN) to predict the load transient at the future point in time, the RNN being trained on the historical application signature data.
dos Santos Silva teaches using RNN model in AI to perform a prediction [0067].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of implementing RNN model as suggested in dos Santos Silva into Selinger to perform the prediction. One having ordinary skill in the art to make such modification to allow it to exhibit temporal dynamic behavior.
As to claim 5, Selinger in view of dos Santos Silva teaches wherein the RNN executes logic to determine a probability of observing each of multiple different load transients at the future point in time and outputs a load transient with a highest determined probability as the predicted load transient [0017: “a test is performed by the processor 150 to determine if a visual field region of interest 120 should be selected based on the degree of interest in the received video frames 110 predicted by the artificial intelligence…Upon a determination by the processor 150 that a new visual filed region of interest 120 should be selected…”] [region of interest is selected based on degree of interest].
As to claims 11 and 12, they relate to method claims comprising the similar subject matter claimed in claims 4 and 5. Therefore, they are rejected under the same reasons applied to claims 4 and 5.
As to claims 17 and 18, they relate to computer-readable storage claims comprising the similar subject matter claimed in claims 4-5. Therefore, it is rejected under the same reasons applied to claims 4-5.

Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187